Per Curiam,
These are three separate bills in equity brought by the Buffalo Branch, Mutual Film Corporation; Mutual Film Corporation of Pennsylvania and Interstate Films Company; and the Overbrook Theatre, respectively, against J. Louis Breitinger, chief censor, and E. C. Niver, assistant censor, constituting the State Board of Censors. The bills aver that for the reasons therein set forth the Act of June 19,1911, P. L. 1067, regulating the exhibiting or using of moving-pictures and stereopticon views, offends both the federal and State Constitutions, and pray that the act be declared unconstitutional and void, that the defendants who constitute the State Board of Censors, appointed under the act, be enjoined from enforcing its provisions, and from inquiring into and investigating, approving or disapproving films, reels and views which are to be sold or rented by the plaintiffs. The full bench of the Court of Common Pleas No. 5 of Philadelphia County heard the motions for preliminary injunctions and refused them. Subsequently, the court in banc entered decrees refusing permanent injunctions and dismissing the bills. The cases were all disposed of in one opinion by the learned presi*251dent judge whose elaborate discussion of the questions raised below and here leaves nothing that can profitably be added to sustain the decrees. It may be suggested that since the decrees were entered the Supreme Court of the United States in Mutual Film Corporation v. Industrial Commission of Ohio, 236 U. S. 230, and Mutual Film Company of Missouri v. Hodges, Governor of the State of Kansas, 236 U. S. 248, has considered and decided most of the questions raised by appellants here, and its conclusion is in accord with that of the learned Common Pleas in these cases.
The majority of the court are of opinion that the decrees should be affirmed on the opinion of the court below, and it is so ordered.